Citation Nr: 0529204	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-17 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to February 25, 
1997, for an award of service connection for asthma, 
including on the basis of clear and unmistakable error (CUE) 
in a November 1975 rating decision.  

2.  Entitlement to an effective date prior to February 25, 
1997, for an award of service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from May 1968 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A February 2001 rating decision 
granted service connection for asthma and sinusitis, 
assigning effective dates of February 25, 1997.  With regard 
to the effective date assigned to service connection for 
asthma, a notice of disagreement was filed in October 2001.  
In February 2002, the veteran filed a notice of disagreement 
with regard to the effective date assigned to service 
connection for sinusitis.  A statement of the case was issued 
in September 2002 with regard to both issues, and a 
substantive appeal was received in November 2002.  In October 
2004, the veteran claimed CUE in the November 1975 rating 
decision which denied service connection for asthma.  An 
October 2004 rating decision found no CUE in the November 
1975 rating decision.  A notice of disagreement was filed in 
January 2005, a statement of the case was issued in January 
2005, and a substantive appeal was received in February 2005.  

In his February 2002 notice of disagreement, the veteran 
specifically stated that he was not disputing the disability 
ratings assigned to his service-connected asthma and 
sinusitis.  However, the veteran's October 2004 submission in 
which he claimed CUE with the November 1975 rating decision, 
also contained references to the disability ratings assigned 
to the asthma and sinusitis.  The RO should contact the 
veteran to clarify whether he is claiming entitlement to 
increased ratings for these disabilities.


FINDINGS OF FACT

1.  In response to the veteran's initial claim, a November 
1975 rating decision denied service connection for asthma.  
The veteran was notified of this decision and his appellate 
rights in November 1975 and did not submit a notice of 
disagreement within one year of the notice letter.

2.  The November 1975 RO rating decision was consistent with 
and reasonably supported by the evidence then of record, and 
the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.

3.  The veteran filed a claim to reopen the issue of 
entitlement to service connection for asthma in February 25, 
1997; the claim was granted in a February 2001 rating 
decision, and the RO assigned an effective date of February 
25, 1997, the date of receipt of the reopened claim.

4.  The veteran filed a claim of service connection for 
sinusitis on February 25, 1997; the claim was granted in a 
February 2001 rating decision, and the RO assigned an 
effective date of February 25, 1997, the date of receipt of 
the original claim.


CONCLUSIONS OF LAW

1.  The November 1975 rating decision that denied a claim of 
service connection for asthma is final.  38 U.S.C.A. § 
7105(c) (West 2002).  

2.  The November 1975 rating decision which denied service 
connection for asthma was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 
3.105 (2005).

3.  An effective date prior to February 25, 1997, for service 
connection for asthma is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

4.  An effective date prior to February 25, 1997, for service 
connection for sinusitis is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

With regard to the claim for earlier effective dates, the 
VCAA is applicable.  The United States Court of Appeals for 
Veteran Claims (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
decision has since been replaced by Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court continued to 
recognize that typically a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, service 
connection was granted for asthma and sinusitis in a February 
2001 rating decision.  The veteran perfected an appeal as to 
the effective dates assigned to the grant of service 
connection.  The Board acknowledges that a VCAA letter was 
not issued prior to the initial grant of entitlement to 
service connection, however, as the RO issued a VCAA letter 
specifically pertaining to the claims for earlier effective 
dates in May 2004, the Board finds no prejudice to the 
veteran. 

VA has fulfilled its duty to notify the veteran in this case.  
In the May 2004 letter, the RO informed the veteran of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claims for earlier effective dates, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claims which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

I.  Factual Background

In September 1975, the veteran filed an initial claim of 
service connection for bronchial asthma.  The evidence on 
file at that time consisted of the veteran's service medical 
records, an April 1972 VA examination report, and a post-
service private examination report.

On an examination performed for induction purposes in July 
1967, the lungs and chest were clinically evaluated as 
normal.  The examiner noted mild hay fever that does not 
require medicine.  On a July 1967 Report of Medical History 
the veteran denied having asthma.  On examinations performed 
in June 1968, July 1969, October 1970, and November 1971, the 
veteran's lungs and chest were clinically evaluated as 
normal.  At the July 1969 examination, the examiner noted 
that the veteran was allergic to dust under desensitization.  
On a Report of Medical History completed by the veteran in 
February 1972, the veteran denied having asthma.  A February 
1972 examination performed for separation purposes clinically 
evaluated the lungs and chest as normal.  The examiner noted 
sinuses always cause trouble easily relieved with medication 
since 1968, no complications, no sequelae.  The examiner also 
noted allergic rhinitis, mild since 1966, no treatment used, 
no complications, no sequelae.

In March 1972, the veteran filed a claim of service 
connection for allergic rhinitis.  The veteran underwent a VA 
examination in April 1972.  He reported that he had developed 
allergic rhinitis in 1968, and had intermittent nasal 
symptoms since that time.  He reported no known history of 
asthma.  The examiner diagnosed allergic rhinitis.  A May 
1972 rating decision granted service connection for allergic 
rhinitis, assigning a noncompensable disability rating 
effective March 1972.  

In June 1975, the veteran underwent pulmonary function 
testing with a ventilatory spirogram, which revealed severe, 
partially reversible obstructive airway disease consistent 
with the clinical diagnosis of asthma.

As noted, the veteran filed a claim of service connection for 
bronchial asthma in September 1975.  The RO issued a rating 
decision in November 1975, acknowledging the diagnosis of 
asthma in June 1975, however, found that no diagnosis of 
asthma was made in service.  Thus, the claim was denied.  The 
veteran was notified of this decision and his appellate 
rights in November 1975, and did not submit a notice of 
disagreement within one year of the notice letter.

On February 25, 1997, the veteran filed an informal claim to 
reopen entitlement to service connection for asthma.  He 
claimed that in 1974 "his allergies turned into asthma."  
The veteran also claimed entitlement to service connection 
for sinus infections, and entitlement to an increased 
disability rating for rhinitis.  In support of his claim for 
sinusitis, the veteran submitted private medical records from 
Dr. Rick L. Johnson, M.D., which included a February 15, 
1985, clinical record diagnosing chronic sinusitis.

Initially, in a July 1997 rating decision, the RO denied 
entitlement to service connection for asthma, and continued 
the noncompensable disability rating for allergic rhinitis.  
The veteran perfected an appeal as to both issues.  In a 
February 2001 rating decision, the RO granted service 
connection for sinusitis.  A 10 percent disability rating was 
assigned, effective February 25, 1997, the date of the 
veteran's original claim.  The February 2001 rating decision 
also granted service connection for asthma on the basis that 
such disability was due to his service-connected allergic 
rhinitis.  In granting service connection, the RO relied on a 
September 1997 private examination report and a January 2001 
VA examination report.  In September 1997, Dr. Stanley J. 
Zeitz, diagnosed allergic rhinitis, sinusitis, and nasal 
polyps.  Dr. Zeitz opined that the asthma was part of the 
expected evolution that goes with nasal polyps.  The January 
2001 VA examiner's assessment was classic triad of nasal 
polyps, asthma, and aspirin sensitivity in the setting of 
allergic rhinitis.  Based on these opinions, the RO granted 
service connection for asthma, and assigned a 30 percent 
disability rating effective February 25, 1997, the date of 
the veteran's application to reopen his claim.  With regard 
to his service-connected allergic rhinitis, the RO increased 
the disability rating to 30 percent effective February 25, 
1997, although a September 2002 rating decision assigned an 
earlier effective date of February 15, 1985.

In an October 2001 notice of disagreement, the veteran 
claimed that the effective date of service connection for 
asthma should be 1975, which was the year of the onset of his 
asthma.  In February 2002, the veteran submitted a Statement 
in Support of Claim (VA Form 21-4138) in which he clarified 
that with regard to the grant of service connection for 
asthma, he wanted an earlier effective date of June 25, 1975, 
the date of the pulmonary function test.  He also claimed 
that the effective date of service connection for sinusitis 
should be February 15, 1985, since he had nasal polyps since 
at least that date.

In an October 2004 statement from the veteran, he claimed CUE 
in the November 1975 decision with regard to the denial of 
service connection for asthma.

II.  Laws and Regulations

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 
3.400(r).  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14.

The relevant laws and regulations in effect in November 1975 
with respect to awards of service connection were essentially 
unchanged from those in effect at present.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

III.  Analysis

Asthma

The veteran did not submit a notice of disagreement within 
one year of notice of the November 1975 RO rating decision 
denying service connection for asthma.  Accordingly, this 
decision is final.  38 U.S.C.A. § 7105.  The veteran argues 
that the initial November 1975 rating decision was clearly 
and unmistakably erroneous in failing to award service 
connection for asthma attributable to service.  In reviewing 
all of the evidence on file, the Board can find no clear and 
unmistakable error of fact or of law in the RO's initial 
November 1975 rating decision.  

The evidence before the RO in November 1975 was duly 
considered in the rating decision.  The evidence which was on 
file and considered at the time included several in-service 
examination reports which reflected clinically normal results 
for the lungs and chest.  On separation examination in 
February 1972, the veteran's lungs and chest were again 
clinically evaluated as normal, and the veteran specifically 
denied having asthma on a report of medical history completed 
for separation purposes.  The veteran underwent pulmonary 
testing in June 1975, over three years after separation from 
service, and a diagnosis of severe partially reversible 
obstructive airway disease consistent with the clinical 
diagnosis of asthma was rendered.  Based on a review of the 
record, to include the veteran's service medical records and 
June 1975 examination, the RO denied service connection, as 
no diagnosis of asthma had been rendered in service.

The veteran argues that the effective date of the grant of 
service connection for asthma should be June 25, 1975, the 
date the pulmonary function test was performed which 
reflected a diagnosis of asthma.  The fact that a diagnosis 
had been rendered in June 1975, by itself is irrelevant to 
the issue of service connection.  The issue was whether there 
was any evidence to support an etiological relationship 
between the veteran's asthma and his period of service.  The 
RO determined that based on the evidence of record at that 
time service connection was not warranted.

Pursuant to the veteran's claim to reopen in February 1997, 
service connection for asthma was eventually granted on the 
basis that such disability was as a result of his service-
connected allergic rhinitis.  Such allowance was based on the 
opinions of a private physician in September 1997, and a VA 
opinion in January 2001.  Such evidence was not before the RO 
in November 1975.

As noted, a CUE claim must be based on the evidence in the 
record when the prior decision was rendered.  Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  
The adjudication in November 1975 was correct given the state 
of the evidence at that time.  The RO's November 1975 rating 
decision was factually supportable by the record at that 
time, and both the positive and negative evidence of record 
were acknowledged.  A diagnosis of asthma was rendered in 
June 1975, however, there was no evidence that such 
disability was due to service or as a result of his allergic 
rhinitis.  At the time of the November 1975 rating decision, 
the evidence of record did not contain any medical evidence 
suggesting an etiological relationship between the veteran's 
asthma and his service-connected allergic rhinitis, nor did 
it contain any evidence that such disability was directly 
related to service.  The RO, in relying on the service 
medical records and private examination, did not overlook the 
evidence then of record.  Judgments as to the credibility and 
probative value of individual items of evidence are inherent 
in the function of VA adjudicators.  A disagreement with how 
a prior adjudication evaluated the facts does not establish 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, 
supra.  

Further, to the extent that the veteran alleges that VA 
violated its duty to assist by not ordering an examination, 
failure to fulfill the duty to assist cannot be CUE.  Baldwin 
v. West, 13 Vet. App. 1, 5 (1999).  A Federal Circuit 
decision held that a failure to give a veteran a proper 
medical examination did not constitute a grave procedural 
error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  
Even if the error were not "grave and procedural," the 
deficiencies in the examination only leave an incomplete 
record rather than an incorrect one and are thus not CUE.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, even 
were another medical examination to have been given, it is 
not certain that this evidence would have clearly and 
undebatably changed the outcome.  See Damrel, supra; Hazan v. 
Gober, 10 Vet. App. 511, 522-23 (1997).

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the November 1975 rating decision 
and that the statutory and regulatory provisions extant at 
the time were correctly applied.  The Board finds that there 
was no error which was undebatable and of the sort which, had 
it not been made would have manifestly changed the outcome at 
the time it was made.  

Although the medical documentation reflects a diagnosis of 
asthma in June 1975, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of any claim which was previously and finally denied.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.").  The veteran did not submit a 
claim to reopen at any time between the last denial in 
November 1975 and his claim received on February 25, 1997.  
Both the general rule and the specific rule regarding service 
connection claims which are reopened and allowed after a 
previous final denial are the same; the effective date will 
be the date of receipt of the claim or the date entitlement 
arose, which is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The date of receipt of the February 25, 1997, claim 
to reopen is by law the earliest possible effective date for 
the award of service connection for asthma based upon the 
facts presented in this case.  Absent a showing of CUE in the 
November 1975 RO rating decision, an earlier effective for 
the award of service connection for asthma is not warranted.

In his October 2004 statement in which he claimed CUE in the 
November 1975 rating decision, the veteran also noted 
disagreement with the 30 percent rating assigned by the RO in 
November 1975 to his nonservice-connected asthma.  Such 
disability rating, however, is not relevant, as the Board has 
determined that an effective date earlier than February 25, 
1997, is not warranted.

Sinusitis

The veteran also claims entitlement to an earlier effective 
date for the grant of service connection for sinusitis on the 
basis that as early as February 15, 1985, he had nasal 
polyps.  In support of his February 1997 claim of service 
connection for sinusitis, the veteran submitted a private 
outpatient treatment record dated on February 15, 1985, which 
reflected a diagnosis of chronic sinusitis.  Prior 
symptomatology or diagnosis of sinusitis is not relevant to 
the issue of an earlier effective date, as the effective date 
assigned for an original claim for compensation will be the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  

Moreover, the mere presence of medical evidence of a 
disability does not show an intent on the veteran's part to 
seek secondary service connection and therefore does not 
constitute a claim; rather, the veteran must assert a claim 
either expressly or impliedly.  VA is not required to conjure 
up issues not raised by the claimant.  Brannon v. West, 12 
Vet.App. 32, 35 (1998).  In the present case, the veteran did 
not file a claim of service connection for sinusitis until 
February 25, 1997.  The evidence of record does not contain 
any documentation prior to this date reflecting an intent to 
claim service connection for this disability.  Consequently, 
there is no legal basis for assigning an effective date prior 
to February 25, 1997.

In summary, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory or regulatory authority for such 
retroactive effective date.  As there is no such provision 
which authorizes VA to award benefits retroactively, his 
claim for an earlier effective date for the award of service 
connection for sinusitis must be denied.  Based on the facts 
in this case, there is no legal basis for an effective date 
prior to February 25, 1997, for the award of service 
connection for sinusitis.  The evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).


ORDER

RO rating decision dated in November 1975 was not clearly and 
unmistakably erroneous in denying service connection for 
asthma.  Accordingly, the appeal for entitlement to an 
effective date prior to February 25, 1997, for an award of 
service connection for asthma, including on the basis of 
clear and unmistakable error (CUE) in a November 1975 RO 
rating decision, is denied.  Additionally, the appeal for 
entitlement to an effective date prior to February 25, 1997, 
for an award of service connection for sinusitis is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


